EXHIBIT 10.1

COMMON STOCK AND WARRANT PURCHASE AGREEMENT

THIS COMMON STOCK AND WARRANT PURCHASE AGREEMENT (“Agreement”) is made as of the
19th day of December, 2008 by and among ATS Medical, Inc., a Minnesota
corporation (the “Company”), and the other Persons set forth on the signature
pages hereto (each an “Investor” and collectively the “Investors”).

Recitals

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the Securities
and Exchange Commission (the “SEC”) under the Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder (the “Securities
Act”);

B. The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and subject to the conditions
set forth in this Agreement, an aggregate of 8,510,639 shares (the “Shares”) of
the Company’s common stock, par value $0.01 per share (the “Common Stock”), and
warrants (the “Warrants”) to purchase an aggregate of 2,553,192 shares of Common
Stock at an exercise price as provided in the Warrants, in the form of Exhibit A
hereto, for a purchase price of $2.35 per Share, representing an aggregate
purchase price of $20,000,001.65;

C. Contemporaneous with the sale of the Shares, the parties hereto will execute
and deliver a Registration Rights Agreement, in the form attached hereto as
Exhibit B (the “Registration Rights Agreement”), pursuant to which the Company
will agree to provide certain registration rights under the Securities Act; and

D. This Agreement shall be binding upon the Company and the Investors only upon
delivery of the signatures pages hereto by the Company and the Investors.

Agreement

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries controls, is controlled by, or
is under common control with, such Person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, performance
specifications, support documentation, drawings, specifications, designs,
business and marketing plans, and supplier lists and related information).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing;
(iii) copyrights and copyrightable works; and (iv) registrations, applications
and renewals for any of the foregoing.

“Management Rights Letter” means a Management Rights Letter in the form of
Exhibit C.

“Material Adverse Effect” means an event, change or occurrence that,
individually or together with any other event, change or occurrence, has a
material adverse impact on the Company’s financial position, business or results
of operations, excluding any event, change or occurrence resulting from the
announcement or consummation of the transactions contemplated by the Transaction
Documents.

“Nasdaq” means The Nasdaq Stock Market, Inc.

“Permitted Liens” means (i) mechanics’, carriers’, or workmen’s, repairmen’s or
similar liens arising or incurred in the ordinary course of business, (ii) liens
for taxes, assessments and other governmental charges that are not due and
payable or which may hereafter be paid without penalty or which are being
contested in good faith by appropriate proceedings and (iii) other imperfections
of title or encumbrances, if any, that do not, individually or in the aggregate,
materially impair the use or value of the property to which they relate.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“SEC Filings” has the meaning set forth in Section 4.6.

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Warrants and the Management Rights Letter.

“Warrant Shares” mean the shares of Common Stock issuable upon exercise of the
Warrants (including shares of Common Stock issuable upon adjustment pursuant to
Section 4 of the Warrants).

2. Purchase and Sale of the Shares and the Warrants. Upon the terms and subject
to the conditions set forth in this Agreement, at the Closing, each of the
Investors shall, severally and not jointly, purchase, and the Company shall sell
and issue to the Investors, the Shares and the Warrants in the respective
amounts set forth below the Investors’ names on the signature pages hereto.

3. Closing. The purchase and sale of the Shares and the Warrants pursuant to
Section 2 shall take place at the offices of Winstead PC, 24 Waterway Avenue,
Suite 500, The Woodlands, Texas 77380 on the date hereof (subject to the
satisfaction of the closing conditions set forth herein), or at such other
location and on such other date as the Company and the Investors shall mutually
agree (which time and place are designated as the “Closing”). At the Closing,
the Company shall deliver to each Investor a certificate or certificates
representing the number of Shares and a Warrant for the number of shares of
Common Stock each as set forth below such Investor’s name on the signature pages
hereto against payment of the purchase price therefore by wire transfer of
immediately available funds to a bank account designated by the Company.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except as disclosed in the SEC Filings or as
set forth in the schedules delivered herewith (collectively, the “Disclosure
Schedules”):

4.1. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Minnesota and has all requisite corporate power and authority to carry
on its business as now conducted and to own its properties. The Company and each
of its Subsidiaries is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which the conduct of its
business or its ownership or leasing of property makes such qualification
necessary, except where the failure to so qualify, individually or in the
aggregate, would not have a Material Adverse Effect. To the Company’s knowledge,
no proceeding has been instituted in any jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail, such power and authority or
qualification. The Company has no Subsidiaries other than ATS Medical France,
SARL, a French corporation, ATS Medical GmbH, a German corporation, ATS Medical
Export GmbH, an Austrian corporation, 3F Therapeutics, Inc., a California
corporation, and ATS Acquisition Corp., a Minnesota corporation (collectively,
the “Current Subsidiaries”). For purposes of this Section 4, all references to
the “Company” shall be deemed to refer to the Company and the Current
Subsidiaries unless the context clearly requires otherwise.

4.2. Authorization. The Company has full corporate power and authority and has
taken all requisite action on the part of the Company, its officers, directors
and shareholders necessary for (i) the authorization, execution and delivery of
the Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder and (iii) the authorization,
issuance, sale and delivery of the Securities. The Transaction Documents
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally.

4.3. Capitalization. Schedule 4.3 sets forth as of the date hereof (a) the
authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock
available for issuance pursuant to the Company’s stock plans; and (d) the number
of shares of capital stock issuable and reserved for issuance pursuant to
securities exercisable for, or convertible into or exchangeable for any shares
of capital stock of the Company. All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights. No Person is entitled
to pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company. Except as set forth on Schedule 4.3 or as a result of
the purchase and sale of the Securities, there are no outstanding warrants,
options, convertible securities or other rights, agreements or arrangements
under which the Company is obligated to issue equity securities. Except as set
forth on Schedule 4.3 or as contemplated under this Agreement, there are no
contracts, commitments, understandings or arrangements by which the Company is
bound to issue additional shares of capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the Company.
Except as set forth on Schedule 4.3 or provided in the Registration Rights
Agreement, no Person has the right to require the Company to register any
securities of the Company under the Securities Act, whether on a demand basis or
in connection with the registration of securities of the Company for its own
account or for the account of any other Person other than registration
statements that have already been filed and declared effective. The issue and
sale of the Securities will not result in any adjustment of, or the right of any
holder of Company securities to adjust, the exercise, conversion or exchange
price under such securities. The Company owns beneficially and of record all of
the outstanding equity interests in the Current Subsidiaries, and there are no
contracts, commitments, understandings or arrangements by which any of the
Current Subsidiaries is bound to issue additional shares of capital stock of
such entity or options, securities or rights convertible into shares of capital
stock of such entity.

4.4. Valid Issuance. The Shares and the Warrants have been duly and validly
authorized and, when issued and paid for in accordance with the applicable
Transaction Document, will be validly issued, fully paid and nonassessable, and
will be free of encumbrances and restrictions (other than those created by the
Investors), except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws. The Warrant Shares have been
reserved for issuance and, upon issuance pursuant to the Warrants, will be duly
and validly authorized and fully paid and nonassessable.

4.5. Consents. The execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities and the
Warrant Shares requires no consent of, action by or in respect of, or filing
with, any Person, governmental body, agency, or official, filings that have been
made pursuant to applicable state securities laws and post-sale filings pursuant
to applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods. No vote of the Company’s shareholders
is required pursuant to the Marketplace Rules of the National Association of
Securities Dealers or otherwise in connection with the issuance of the Shares or
the shares of Common Stock issuable upon the exercise of the Warrants.

4.6. Delivery of SEC Filings. The Company has made available to the Investors
through the EDGAR system, true and complete copies of (a) the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2007 filed with the
SEC on March 14, 2008, including all exhibits thereto and documents incorporated
by reference therein, (b) the Company’s Quarterly Reports on Form 10-Q for the
quarter ended March 29, 2008 filed with the SEC on May 7, 2008, for the quarter
ended June 28, 2008 filed with the SEC on August 7, 2008, and for the quarter
ended September 27, 2008 filed with the SEC on November 6, 2008, including all
exhibits thereto, and documents incorporated by reference therein and (c) the
Company’s Current Reports on Form 8-K filed with the SEC on January 31, 2008,
February 4, 2008, February 25, 2008, March 6, 2008, April 4, 2008, May 5, 2008,
May 13, 2008, July 2, 2008, July 8, 2008, August 4, 2008, November 3, 2008 and
November 4, 2008, including all exhibits thereto and documents incorporated by
reference therein (collectively, the “SEC Filings”). The SEC Filings are the
only periodic filings required of the Company pursuant to the Exchange Act
through the date hereof.

4.7. Use of Proceeds. The net proceeds of the sale of the Shares and the
Warrants hereunder shall be used by the Company to fund the settlement of
litigation with CarboMedics Inc., a unit of Sorin SpA, and to pay all attorneys’
fees related to such settlement, for business development and for working
capital.

4.8. No Material Adverse Change. Since September 27, 2008 there has not been:

(a) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Quarterly Report on Form 10-Q for the quarter ended
September 27, 2008, except for changes in the ordinary course of business which
would not have, individually or in the aggregate, a Material Adverse Effect;

(b) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company (other than in
connection with a termination of employment);

(c) any material damage, destruction or loss to any assets or properties of the
Company;

(d) any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

(e) any change or amendment to the Company’s Articles of Incorporation or
Bylaws, or change to any material contract or arrangement by which the Company
is bound or to which its assets or properties is subject;

(f) any material labor difficulties or labor union organizing activities with
respect to employees of the Company;

(g) any transaction entered into by the Company other than in the ordinary
course of business;

(h) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company; or

(i) any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.

4.9. SEC Filings. At the time of filing thereof, the SEC Filings complied as to
form in all material respects with the requirements of the Exchange Act and did
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.

4.10. No Conflict, Breach, Violation or Default. Neither the execution, delivery
and performance of the Transaction Documents by the Company nor the consummation
of any of the transactions contemplated hereby (including without limitation the
issuance and sale of the Securities) will conflict with or result in violation
of any of the terms and provisions of the Company’s Articles of Incorporation or
Bylaws, both as in effect on the date hereof or will give rise to the right to
terminate or accelerate the due date of any payment under or conflict with or
result in a breach of any term or provision of, or constitute a default (or any
event which with notice or lapse of time or both would constitute a default)
under, or require any consent or waiver under or result in the execution or
imposition of any lien, charge or encumbrance upon the properties or assets of
the Company pursuant to the terms of any indenture, mortgage, deed of trust or
other agreement or instrument to which the Company is a party or by which the
Company is bound or to which any of its assets or properties is subject or any
license, permit, statute, rule, regulation, judgment, decree or order of any
governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company or any of its assets or properties, other than a
conflict, breach or default that would not have a Material Adverse Effect.

4.11. Tax Matters. The Company has timely prepared and filed all tax returns
required to have been filed by the Company with all appropriate governmental
agencies and timely paid all taxes shown thereon or otherwise owed by it, except
as would not have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Company in respect of taxes for all fiscal periods are
adequate in all material respects, and there are no material unpaid assessments
against the Company. All taxes and other assessments and levies that the Company
is required to withhold or to collect for payment have been duly withheld and
collected and paid to the proper governmental entity or third party when due.
There are no tax liens or claims pending or, to the Company’s knowledge,
threatened against the Company or any of its assets or property, other than
Permitted Liens. There are no tax audits or investigations pending, which if
adversely determined would result in a Material Adverse Effect. There are no
outstanding tax sharing agreements or other such arrangements between the
Company and any other Person. The Company does not have any deferred
compensation arrangements and has not paid or is not required to pay any
deferred compensation that would be subject to Section 409A of the Internal
Revenue Code.

4.12. Title to Properties. The Company has good and marketable title to all
properties and assets owned by it, in each case free from liens, encumbrances
and defects, other than Permitted Liens. The Company holds any leased real or
personal property under valid and enforceable leases. The Company does not own
any real property.

4.13. Certificates, Authorities and Permits. The Company possesses adequate
certificates, approvals, authorities or permits (“Permits”) issued by
governmental agencies or bodies necessary to own, lease and license its assets
and properties and conduct the business now operated by it, all of which are
valid and in full force and effect, except where the lack of such Permits,
individually or in the aggregate, would not have a Material Adverse Effect. The
Company has performed in all material respects all of its material obligations
with respect to such Permits and no event has occurred that allows, or after
notice or lapse of time, would allow, revocation or termination thereof. The
Company has not received any written notice of proceedings relating to the
revocation or modification of any such certificate, authority or permit that, if
determined adversely to the Company, would, individually or in the aggregate,
have a Material Adverse Effect.

4.14. Labor Matters.

(a) The Company is not a party to or bound by any collective bargaining
agreement. The Company has not violated in any material respect any laws,
regulations, orders or contract terms, affecting the collective bargaining
rights of employees, labor organizations or any laws, regulations or orders
affecting employment discrimination, equal opportunity employment or employees’
health, safety, welfare, wages and hours.

(b) (i) There are no labor disputes existing, or to the Company’s knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company’s knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company’s
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company’s knowledge, the Company enjoys good labor and
employee relations with its employees.

(c) The Company is in compliance in all material respects with applicable laws
respecting employment (including laws relating to classification of employees
and independent contractors) and employment practices, terms and conditions of
employment, wages and hours, and immigration and naturalization. No claims are
pending against the Company before the Equal Employment Opportunity Commission
or any other administrative body or in any court asserting any violation of
Title VII of the Civil Rights Act of 1964, the Age Discrimination Act of 1967,
42 U.S.C. §§ 1981 or 1983 or any other federal, state or local law, statute or
ordinance barring discrimination in employment.

(d) The Company is not a party to, or bound by, any employment or other contract
or agreement that contains any severance, termination pay or change of control
liability or obligation, including, without limitation, any “excess parachute
payment,” as defined in Section 280G(b) of the Internal Revenue Code of 1986, as
amended.

4.15. Intellectual Property.

(a) To the Company’s knowledge, all Intellectual Property of the Company is
valid and enforceable. No Intellectual Property owned or licensed by the Company
that is necessary for and material to the conduct of Company’s business as
currently conducted or as proposed to be conducted as described in the SEC
Filings is involved in any cancellation, dispute or litigation, and, to the
Company’s knowledge, no such action is threatened. No issued patent owned by the
Company is involved in any interference, reissue, re-examination or opposition
proceeding.

(b) All of the in-bound licenses and sublicenses and consent, royalty or other
agreements concerning Intellectual Property which are necessary for the conduct
of the Company’s business as currently conducted and as proposed to be conducted
as described in the SEC Filings to which the Company is a party (other than
 generally commercially available, non-custom, off-the-shelf software
application programs having a retail acquisition price of less than $50,000 per
license) (collectively, “In-Bound License Agreements”) are, to the Company’s
knowledge, valid and binding obligations of the Company and the counterparty
thereto, enforceable in accordance with their terms, except to the extent that
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or other similar laws affecting the
enforcement of creditors’ rights generally, and, to the Company’s knowledge,
neither the Company nor the counterparty thereto is in material breach of any of
its obligations under any such In-Bound License Agreements.

(c) The Company owns or has the valid right to use all of the Intellectual
Property that is necessary for the conduct of the Company’s business as
currently conducted and as proposed to be conducted as described in the SEC
Filings and for the ownership, maintenance and operation of the Company’s
properties and assets, free and clear of all liens, encumbrances, adverse claims
or, with respect to Intellectual Property owned by the Company, obligations to
license such Intellectual Property, other than licenses of the Intellectual
Property owned by the Company that are entered into in the ordinary course of
the Company’s business. To the Company’s knowledge, the Company has a valid and
enforceable right to use all third party Intellectual Property and Confidential
Information used or held for use in the business of the Company.

(d) To the Company’s knowledge, the conduct of the Company’s business as
currently conducted or as proposed to be conducted as described in the SEC
Filings, the use or exploitation of any Intellectual Property owned by the
Company, or to its knowledge, the use or exploitation of any Intellectual
Property licensed by the Company does not infringe, misappropriate or otherwise
materially impair or conflict with (collectively, “Infringe”) any Intellectual
Property rights of any third party and, to the Company’s knowledge, the
Intellectual Property owned by the Company which is necessary for the conduct of
Company’s business as currently conducted or as proposed to be conducted as set
forth in the SEC Filings is not being Infringed by any third party. There is no
litigation, court order, claim or assertion pending or outstanding or, to the
Company’s knowledge, threatened, that seeks to limit or challenge the ownership,
use, validity or enforceability of any Intellectual Property owned or licensed
by the Company or the Company’s use of any Intellectual Property owned by a
third party.

(e) To the Company’s knowledge, the consummation of the transactions
contemplated hereby and by the other Transaction Documents will not result in
the (i) loss, material impairment of or material restriction on any of the
Intellectual Property or Confidential Information owned by the Company which is
necessary for the conduct of Company’s business as currently conducted or as
proposed to be conducted as set forth in the SEC Filings or (ii) material breach
of any In-Bound License Agreement.

(f) To the Company’s knowledge, the Company has taken reasonable steps to
protect the Company’s rights in its Intellectual Property and Confidential
Information. Each employee and consultant who has access to the Company’s
Confidential Information necessary for the conduct of Company’s business as
currently conducted has executed an agreement to maintain the confidentiality of
such Confidential Information. To the Company’s knowledge, and except pursuant
to non-disclosure or other confidentiality agreements entered into between the
Company and third parties in the ordinary course of business, there has been no
disclosure of the Company’s Intellectual Property or Confidential Information to
any third party. To the Company’s knowledge, there have been no
misappropriations or infringements by any Person of any Intellectual Property
used in the conduct or operation of the Company’s business.

4.16. Environmental Matters. The Company is not in violation of any statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”). The Company does not own or operate any
real property contaminated with any substance that is subject to any
Environmental Laws, is not liable for any off-site disposal or contamination
pursuant to any Environmental Laws, and is not subject to any claim relating to
any Environmental Laws, which violation, contamination, liability or claim would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. There is no pending or, to the Company’s knowledge, threatened
investigation that might lead to such a claim.

4.17. Litigation. Except as set forth in Schedule 4.17 or in the SEC Filings,
there are no pending or, to the Company’s knowledge, threatened actions, suits,
proceedings, inquiries or investigations against or affecting the Company or any
of its properties or any of the Company’s officers and directors in their
capacities as such.

4.18. Financial Statements. The financial statements included in each SEC Filing
present fairly, in all material respects, the financial position of the Company
as of the dates shown and its results of operations and cash flows for the
periods shown, and such financial statements have been prepared in conformity
with United States generally accepted accounting principles applied on a
consistent basis (“GAAP”) (except as may be disclosed therein or in the notes
thereto, and, in the case of quarterly financial statements, as permitted by
Form 10-Q under the Exchange Act). Except as set forth in the financial
statements of the Company included in the SEC Filings filed prior to the date
hereof, the Company has not incurred any liabilities, contingent or otherwise,
except those incurred in the ordinary course of business, consistent with past
practices since the date of such financial statements, none of which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

4.19. Insurance Coverage. The Company maintains in full force and effect
insurance coverage that is, to the Company’s knowledge, sufficient for the
continued conduct of its business. Set forth on Schedule 4.19 is a list of each
insurance policy maintained by the Company, and each such policy is in full
force and effect.

4.20. Compliance with Nasdaq Continued Listing Requirements. The Company is in
compliance with applicable Nasdaq continued listing requirements. The Company
has not received any written notice with respect to the delisting of the Common
Stock from the Nasdaq Global Market.

4.21. Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of the Company.

4.22. No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D under the
Securities Act) in connection with the offer or sale of the Securities.

4.23. No Integrated Offering. Neither the Company nor any Person acting on its
behalf has, directly or indirectly, made any offers or sales of any Company
security or solicited any offers to buy any security, under circumstances that
would adversely affect reliance by the Company on Section 4(2) of the Securities
Act for the exemption from registration for the transactions contemplated hereby
or would require registration of the Securities under the Securities Act or
would be integrated under the Nasdaq Marketplace Rules.

4.24. Private Placement. Subject to the accuracy of each Investor’s
representations in Section 5 hereof, the offer and sale of the Securities to the
Investors as contemplated hereby is exempt from the registration requirements of
the Securities Act.

4.25. Questionable Payments. Neither the Company nor, to the Company’s
knowledge, any of its directors, officers, employees, agents or other Persons
acting on behalf of the Company, has on behalf of the Company or in connection
with its business: (a) used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payments to any governmental officials
or employees from corporate funds; (c) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets; (d) made any false or
fictitious entries on the books and records of the Company; or (e) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment of any nature.

4.26. Transactions with Affiliates. Except as described in the SEC Filings, none
of the officers or directors of the Company and, to the Company’s knowledge,
none of the employees of the Company is presently a party to any transaction
with the Company (other than as holders of stock options and/or warrants, and
for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
Company’s knowledge, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting services rendered (for which there is no current arrearage other
than for the current pay period); (ii) reimbursement of expenses incurred on
behalf of the Company in the ordinary course of business; and (iii) other
employee benefits, including stock option agreements under any stock option plan
of the Company disclosed in the SEC Filings.

4.27. Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company maintains a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15 and 15d-15) for
the Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company is made known to the certifying
officers by others within those entities. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 307(b) of Regulation S-K) or,
to the Company’s knowledge, in other factors that has affected or could
reasonably be expected to significantly affect the Company’s internal controls.
The books, records and accounts of the Company accurately and fairly reflect, in
all material respects, the transactions in, and dispositions of, the assets of,
and the results of operations of, the Company. The Company maintains and will
continue to maintain a standard system of accounting established and
administered in accordance with GAAP and the applicable requirements of the
Exchange Act.

4.28. Independent Accountants. Grant Thornton LLP is the Company’s independent
registered public accounting firm as required by the Exchange Act, and the rules
and regulations of the SEC thereunder.

4.29. Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.

4.30. FDA. As to each product subject to the jurisdiction of the U.S. Food and
Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company or any of its
Subsidiaries (each such product, a “Medical Device”), such Medical Device is
being manufactured, packaged, labeled, tested, distributed, sold and/or marketed
by the Company in compliance with all applicable requirements under FDCA and
similar laws, rules and regulations relating to registration, investigational
use, premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports, except
where the failure to be in compliance would not have a Material Adverse Effect.
There is no pending, completed or, to the Company’s knowledge, threatened action
(including any lawsuit, arbitration, or legal or administrative or regulatory
proceeding, charge, complaint, or investigation) against the Company or any of
its Subsidiaries, and neither the Company nor any of its Subsidiaries has
received any notice, warning letter or other communication from the FDA or any
other governmental entity, which (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Medical Device, (ii) withdraws its approval of, requests the
recall, suspension, or seizure of, or withdraws or orders the withdrawal of
advertising or sales promotional materials relating to, any Medical Device,
(iii) imposes a clinical hold on any clinical investigation by the Company or
any of its Subsidiaries, (iv) enjoins production at any facility of the Company
or any of its Subsidiaries, (v) enters or proposes to enter into a consent
decree of permanent injunction with the Company or any of its Subsidiaries, or
(vi) otherwise alleges any violation of any laws, rules or regulations by the
Company or any of its Subsidiaries. The properties, business and operations of
the Company have been and are being conducted in all material respects in
accordance with all applicable laws, rules and regulations of the FDA.  The
Company has not been informed by the FDA that the FDA will prohibit the
marketing, sale, license or use in the United States of any product proposed to
be developed, produced or marketed by the Company nor has the FDA expressed any
concern as to approving or clearing for marketing any product being developed or
proposed to be developed by the Company.

4.31. Material Contracts. All material documents, contracts or other agreements
of the Company required to be filed with the SEC have been filed with the SEC
and are included in the exhibits to the SEC Filings. The description of the
contracts, documents or other agreements contained in the SEC Filings (as the
case may be) reflect in all material respects the terms of each underlying
contract, document or other agreement. Each such contract, document or other
agreement is in full force and effect and is valid and enforceable by and
against the Company in accordance with its terms. Except as set forth in
Schedule 4.31, the Company is not in default in the observance or performance of
any term or obligation to be performed by it under any such agreement, and no
event has occurred which with notice or lapse of time or both would constitute
such a default, in any such case which default or event, individually or in the
aggregate, would result in a Material Adverse Effect.

4.32. S-3 Eligibility. To the Company’s knowledge, there is no reason why the
Company would not be eligible to file with the Securities and Exchange
Commission a registration statement on Form S-3 and otherwise comply with the
Company’s obligations under the Registration Rights Agreement.

5. Representations and Warranties of the Investors. Each of the Investors
hereby, severally and not jointly, represents and warrants to the Company
(provided that such representations and warranties should not lessen or obviate
the representations and warranties of the Company set forth in Section 4 hereof)
that:

5.1. Organization and Existence. Such Investor is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to invest in the Securities pursuant to this Agreement and to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.

5.2. Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents have been duly authorized, and the Transaction
Documents constitute the valid and legally binding obligations of such Investor,
enforceable against such Investor in accordance with their respective terms,
(i) subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally, (ii) as limited by general principles of equity
that restrict the availability of equitable remedies, and (iii) to the extent
that the enforceability of the indemnification provisions of the Registration
Rights Agreement may be limited by applicable laws.

5.3. Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Investor has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act. Such Investor is not a
broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered. Such Investor
is acquiring the Securities in the ordinary course of business.

5.4. Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment in the Securities contemplated
hereby.

5.5. Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities. Such Investor
acknowledges receipt of copies of the SEC Filings.

5.6. Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of such Investor, Investor understands that the
Company may require the transferor thereof to provide to the Company an opinion
of counsel selected by the transferor and reasonably acceptable to the Company,
the form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of an Investor under this Agreement and the
Registration Rights Agreement.

5.7. Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

(a) “The securities represented hereby have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws. The securities represented hereby may not be transferred unless
(i) such securities have been registered for sale pursuant to the Securities
Act, (ii) such securities may be sold pursuant to Rule 144, or (iii) the Company
has received an opinion of counsel reasonably satisfactory to it that such
transfer may lawfully be made without registration under the Securities Act or
qualification under applicable state securities laws.”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

5.8. Accredited Investor. Such Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the Securities Act.

5.9. No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any public advertising or general solicitation.

5.10. Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Investor.

5.11. Short Sales Prior To The Date Hereof. Such Investor has not, nor has any
Person acting on behalf of or pursuant to any understanding with such Investor,
directly or indirectly executed any short sales of the securities of the Company
during the period commencing from the time that such Investor was first
contacted by the Company with respect to the transactions contemplated hereunder
until the date hereof (“Discussion Time”). Notwithstanding the foregoing, in the
case of an Investor that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Investor’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Investor’s assets, the
representation set forth above shall only apply with respect to the portion of
assets managed by the portfolio manager that made the investment decision to
purchase the Securities covered by the Transaction Documents.

6. Conditions to Closing.

6.1. Conditions to the Investors’ Obligations. The obligation of each Investor
to purchase the Shares and the Warrants at the Closing is subject to the
satisfaction, on or prior to the Closing Date, of the following conditions, any
of which may be waived by such Investor (as to itself only):

(a) The representations and warranties made by the Company in Section 4 hereof
qualified as to materiality shall be true and correct on the date hereof and on
the Closing Date (except to the extent any such representation or warranty
expressly speaks as of a specific date, in which case such representation or
warranty shall be true and correct as of such date), and the representations and
warranties made by the Company in Section 4 hereof not qualified as to
materiality shall be true and correct in all material respects on the date
hereof and on the Closing Date (except to the extent any such representation or
warranty expressly speaks as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects as
of such specific date). The Company shall have performed all obligations and
covenants herein required to be performed by it on or prior to the Closing Date.
The Company shall have delivered a certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the condition specified in
this Section 6.1(a).

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Securities and the consummation of the other
transactions contemplated by the Transaction Documents to be consummated on or
prior to the Closing Date, all of which shall be in full force and effect.

(c) The Company shall have executed and delivered the Transaction Documents.

(d) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated by the
Transaction Documents.

(e) The Company shall have delivered a certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by the Transaction Documents, certifying the current
versions of the Articles of Incorporation and Bylaws of the Company and
certifying as to the signatures and authority of Persons signing the Transaction
Documents and related documents on behalf of the Company.

(f) The Investors shall have received an opinion from Dorsey & Whitney LLP, the
Company’s counsel, dated as of the Closing Date, in the form attached hereto as
Exhibit D .

(g) No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock. The Company shall not have received notice of any
delisting on Nasdaq or that it is violation of any Nasdaq rule, regulation or
interpretation which could lead to delisting.

(h) The Company’s delivery (i) to its transfer agent of irrevocable instructions
to issue and deliver to each Investor (or in such nominee name(s) as designated
by such Investor in writing) certificates evidencing such number of Shares as
set forth on the signature pages to this Agreement, and (ii) duly executed
copies of the Warrants to the Investor.

(i) All due diligence shall have been completed to the satisfaction of the
Investors in their reasonable discretion.

(j) Martin P. Sutter, or such other individual as may be designated in writing
by the Investors, shall have been elected to the Company’s Board of Directors
effective as of the Closing.

6.2. Conditions to Obligations of the Company. The Company’s obligation to sell
and issue the Shares and the Warrants at the Closing is subject to the
satisfaction on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:

(a) The representations and warranties made by the Investors in Section 5 hereof
shall be true and correct in all material respects when made and as of the
Closing Date with the same force and effect as if they had been made on and as
of said date (except to the extent any such representation or warranty expressly
speaks as of a specific date, in which case such representation or warranty
shall be true and correct in all material respects as of such specific date).

(b) The Investors shall have executed and delivered this Agreement and the
Registration Rights Agreement.

(c) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated by the
Transaction Documents.

(d) The Investors shall have delivered the Purchase Price for the Shares and the
Warrants to the Company.

6.3. Termination of Obligations to Effect Closing; Effects. The obligation of
the Company, on the one hand, and the Investors, on the other hand, to effect
the Closing shall terminate as follows:

(a) Upon the mutual written consent of the Company and the Investors;

(b) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

(c) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor; or

(d) By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred on or prior to December 23, 2008;

provided, however, that, except in the case of clause (a) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement if such breach has resulted in the circumstances
giving rise to such party’s seeking to terminate its obligation to effect the
Closing.

7. Covenants and Agreements.

7.1. No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.

7.2. Insurance. The Company shall not materially reduce the insurance coverages
described in Section 4.19.

7.3. Compliance with Laws. The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all governmental
authorities.

7.4. Listing of Underlying Shares and Related Matters. Promptly following the
date hereof, the Company shall take all necessary action to cause the Shares and
the Warrant Shares to be listed on the Nasdaq Global Market. The Company will
use commercially reasonable efforts to continue the listing and trading of its
Common Stock on the Nasdaq Global Market and, in accordance, therewith, will use
commercially reasonable efforts to comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of such market
or exchange, as applicable.

7.5. Termination of Covenants. The provisions of Sections 7.1 through 7.4 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

7.6. Removal of Legends. Upon the earlier of (i) the sale pursuant to the
Registration Statement and receipt by the Company or its agents of the
Investor’s written confirmation that such Shares or the Warrant Shares were
disposed of in compliance with the prospectus delivery requirements of the
Securities Act or (ii) the last sentence of Rule 144(b)(1)(i) under the
Securities Act becoming available for the resale of the Investor’s Shares or the
Warrant Shares, the Company shall within three (3) Business Days of an
Investor’s written request, cause certificates evidencing the Investor’s Shares
or Warrant Shares to be replaced with certificates which do not bear such
restrictive legends.

7.7. Information Rights. The Company shall provide to the Investor the same
information required to be delivered to Silicon Valley Bank pursuant to
Section 6.2 of that certain Loan and Security Agreement, dated as of July 28,
2004 (as amended through the date hereof), by and between the Company and
Silicon Valley Bank.

8. Survival and Indemnification.

8.1. Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement for a period of two years, except as otherwise
expressly provided in this Agreement.

8.2. Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, employees
and agents and each person who controls an Investor within the meaning of the
Securities Act from and against any and all losses, claims, damages, liabilities
and expenses (including without limitation reasonable attorneys’ fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents. Each Investor agrees, severally and not
jointly, to indemnify and hold harmless the Company and its directors, officers,
employees and agents from and against any and all Losses to which such Person
may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of such Investor
under the Transaction Documents.

8.3. Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim within five (5) Business Days
after written notice thereof and employ counsel reasonably satisfactory to such
Person or (c) in the reasonable judgment of any such Person, considering the
advice of counsel, a conflict of interest exists between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person); and provided, further , that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation, but the omission so to deliver notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 8. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one additional firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

9. Miscellaneous.

9.1. Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Investors, as
applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate acquiring some
or all of its Shares or Warrant Shares after notice duly given by such Investor
to the Company, provided that no such assignment or obligation shall affect the
obligations of such Investor hereunder. The provisions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

9.2. Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

9.3. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.4. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telex or telecopier,
then such notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three days
after such notice is deposited in first class mail, postage prepaid, and (iv) if
given by an internationally recognized overnight air courier, then such notice
shall be deemed given one Business Day after delivery to such carrier. All
notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

If to the Company:

ATS Medical, Inc.

3905 Annapolis Lane North, Suite 105

Minneapolis, MN 55447

Attn: Chief Executive Officer

With a copy to:

Timothy S. Hearn, Esq.

Dorsey & Whitney LLP

50 S. 6 th Street, Suite 1500

Minneapolis, MN 55402

If to the Investors:

21 Waterway Avenue, Suite 225
The Woodlands, Texas 77380
Attn: Martin Sutter

With a copy to:

24 Waterway Avenue, Suite 500

The Woodlands, Texas 77380

Attn: Jeffrey R. Harder

9.5. Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith, provided that the Company shall pay the reasonable fees and
expenses, not to exceed $100,000 in the aggregate, of Winstead PC as counsel to
the Investors. In the event that legal proceedings are commenced by any party to
this Agreement against another party to this Agreement in connection with this
Agreement or the other Transaction Documents, the party or parties which do not
prevail in such proceedings shall severally, but not jointly, pay their pro rata
share of the reasonable attorneys’ fees and other reasonable out-of-pocket costs
and expenses incurred by the prevailing party in such proceedings.

9.6. Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investors. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Securities purchased under this Agreement at the time outstanding, each
future holder of all such Securities, and the Company.

9.7. Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior consent of the Company (in the case of a
release or announcement by the Investors) or the Investors (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of Nasdaq, any securities exchange
or other securities market. On the trading day immediately following the date
hereof, the Company shall issue a press release disclosing the transactions
contemplated by this Agreement. No later than the fourth trading day following
the date hereof, the Company will file a Current Report on Form 8-K describing
the Transaction Documents and attaching the press release described in the
foregoing sentence. In addition, the Company will make such other filings
(including filing the Transaction Documents with the SEC) and notices in the
manner and time required by the SEC or Nasdaq.

9.8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.9. Entire Agreement. This Agreement, including the exhibits and the Disclosure
Schedules, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

9.10. Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

9.12. Director Expenses. For so long as a designee of the Investors is a member
of the Company’s Board of Directors, the Company shall reimburse the reasonable
out-of-pocket expenses of such director incurred in connection with attendance
of meetings of the Company’s Board of Directors and other events at the request
of the Company.

[Remainder of Page Intentionally Left Blank]

1

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first above written.

The Company: ATS MEDICAL, INC.

By: /s/ Michael Dale
Name: Michael Dale
Title: Chairman, CEO and President


The Investors:

ESSEX WOODLANDS HEALTH VENTURES FUND VIII, L.P.

By: Essex Woodlands Health Ventures VIII, L.P.

Its General Partner

By: Essex Woodlands Health Ventures VIII, LLC

Its General Partner

By: /s/ Martin Sutter
Title: Manager


Purchase Price: $ 18,107,800.45

Number of Shares: 7,705,447

Number of shares of Common Stock underlying Warrant: 2,311,635

ESSEX WOODLANDS HEALTH VENTURES FUND VIII-A, L.P.

By: Essex Woodlands Health Ventures VIII, L.P.

Its General Partner

By: Essex Woodlands Health Ventures VIII, LLC

Its General Partner

By: /s/ Martin Sutter
Title: Manager


Purchase Price: $ 1,318,808.25

Number of Shares: 561,195

Number of shares of Common Stock underlying Warrant: 168,358.00

IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first above written.

ESSEX WOODLANDS HEALTH VENTURES FUND VIII-B, L.P.

By: Essex Woodlands Health Ventures VIII, L.P.

Its General Partner

By: Essex Woodlands Health Ventures VIII, LLC

Its General Partner

By: /s/ Martin Sutter
Title: Manager


Purchase Price: $ 573,392.95

Number of Shares: 243,997

Number of shares of Common Stock underlying Warrant: 73,199.00

2